Citation Nr: 0903790	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1973 to 
October 1973 and from June 1974 to November 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in November 2007. 


FINDINGS OF FACT

1.  An acquired psychiatric disability was not noted at the 
time of the veteran's entry into service.
 
2.  Clear and unmistakable evidence shows that the veteran's 
acquired psychiatric disability preexisted service.
 
3.  Clear and unmistakable evidence shows that there was no 
increase in the underlying severity of the veteran's 
preexisting acquired psychiatric disability during her active 
duty service.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to an 
acquired psychiatric disability at the time of entry into 
service.  38 U.S.C.A. § 1111 (West 2002). 

2.  The presumption that the veteran was sound as to an 
acquired psychiatric disability has been rebutted.  38 
U.S.C.A. § 1111 (West 2002).

3.  The veteran's acquired psychiatric disability preexisted 
the veteran's entry into active duty service.  38 U.S.C.A. 
§ 1111 (West 2002).

4.  The veteran's preexisting acquired psychiatric disability 
was not aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R.  § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2003 and November 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
December 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent November 2007 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in a November 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the November 2007 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and a VA 
examination report.  The Board notes that in its November 
2007 remand, the RO was directed to obtain Social Security 
Administration (SSA) disability records for the veteran.  The 
RO requested such records and in June 2002, the SSA responded 
that after an exhausting and comprehensive search, it was not 
able to locate any records and further efforts would be 
futile.  The Board concludes that the RO has complied with 
the Board's remand and satisfied its duty to assist.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.  In fact, in a January 2008 statement, the veteran 
expressly stated that she had no further information or 
evidence to substantiate her claim.  

The veteran was afforded a VA examination in September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for acquired psychiatric disability.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.
 
Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's August 1973 and June 1974 entrance examinations 
for both periods of active duty service showed that the 
veteran was clinically evaluated as psychiatrically normal.  
The veteran is therefore presumed to have been sound with 
respect to any psychiatric disability at the time of entry 
into both periods of service.

During the veteran's first period of service, service 
treatment records showed that in September 1973, the veteran 
presented with indications of very passive and depressive 
personality characteristics and her separation from service 
was recommended due to a character and behavior disorder.  An 
October 1973 Aptitude Board Report found that the veteran's 
disability preexisted service and was not aggravated by 
service.  Shortly after entering her second period of active 
duty service, a July 1974 service treatment record showed 
that the veteran had a history of severe headaches and 
depression since joining the Army.  The provisional diagnosis 
was difficulty adjusting to military life.  Nevertheless, an 
October 1975 service examination prior to discharge showed 
that the veteran was clinically evaluated as psychiatrically 
normal.  In a contemporaneous medical history, the veteran 
expressly denied any problems with depression or excessive 
worry or nervous trouble of any sort.  A subsequent statement 
by the veteran indicated that there had been no change in her 
medical condition since the last service examination.  

The first post service medical evidence of record is a 
September 2002 VA treatment record, which was 27 years after 
the veteran's discharge from active duty service.   An 
October 2002 psychiatry intake and assessment showed a 
diagnosis of alcohol abuse.  Further, a November 2002 record 
also showed a diagnosis of post-traumatic stress disorder 
secondary to teenage rape by historical report.  Subsequent 
VA treatment records continued to show treatment for 
psychiatric issues, but do not include any discussion of the 
etiology, but recorded history reflects emotional problems in 
childhood and during her teens.  

The veteran underwent a VA examination in September 2003.  
The examiner gave a diagnosis of major depressive disorder, 
recurrent, moderate, without psychotic features, obsessive 
compulsive disorder, and alcohol dependence.  The examiner 
noted that the veteran reported that the depression has been 
present off and on since childhood.  She noted a reference to 
depression in the veteran's discharge examination from the 
Marines, but that there was no notation during her time with 
the Army.  However, no etiological opinion was given.  

On remand, the veteran was afforded another VA examination in 
September 2008.  The claims file was reviewed, subjective 
complaints were noted and past medical history was noted.  
The diagnosis was major depressive disorder, recurrent, and 
alcohol dependence in remission.  After reviewing the claims 
file and examining the veteran, the examiner found that the 
veteran's depression preexisted service and was not 
aggravated by service.  The examiner discussed the veteran's 
military tenure noting the brief time periods.  

After reviewing the totality of the evidence, the Board finds 
that there is clear and unmistakable evidence that the 
veteran's acquired psychiatric disability preexisted service.  
The October 1973 Service Aptitude Report and the September 
2008 VA examination report both clearly stated that the 
veteran's psychiatric disability preexisted service.  These 
reports constitute clear medical evidence.  Significantly, 
there is no competent medical evidence of record to refute 
these findings.  Thus, the service records and the VA 
examination constitute clear and unmistakable evidence that 
the veteran's psychiatric disability preexisted service.  
 
However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  In this regard, during the veteran's first 
period of service, military doctors concluded that there was 
no aggravation of the veteran's psychiatric disability in 
service.  The Board believes that this evidence showing that 
trained medical personnel were of the opinion that there was 
no aggravation is highly significant.  The military medical 
personnel had the opportunity to examine and observe the 
veteran during the time period at issue.  It was their 
conclusion that there was no aggravation.  Further, during 
the second period of service, the entrance and discharge 
examinations evaluated the veteran as psychiatrically normal.  
Although there was one instance at the beginning of her 
second period of service where the veteran complained of 
depression, the examiner only diagnosed the veteran with 
difficulty adjusting to military life and there are no 
subsequent reports of any psychiatric disability.  Thus, it 
appears that this complaint reflected a temporary flare-up 
due to certain triggers.  Such temporary flare-ups during 
service of the symptoms of a disability, without overall 
worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 
Vet.App. 292, 296 (1991).  Moreover, again, the September 
2008 VA examination, after reviewing the claims file and the 
veteran's medical records, also found that the veteran's 
acquired psychiatric disability was not aggravated by 
service.  The Board also finds it significant that the first 
post-service medical evidence of record concerning a 
psychiatric disability was in September 2002, 27 years after 
the veteran's discharge from active duty service.  The Board 
concludes that the lengthy period without treatment following 
service is also evidence of no aggravation in service. 

The Board also observes that there is no contrary competent 
medical evidence to regarding the question of aggravation.  
VA outpatient treatment records from September 2002 to 
September 2008 showed continuing psychiatric treatment, but 
there is nothing in these treatment records to suggest 
aggravation during service.   The claims file does not 
include any additional pertinent medical evidence.  The Board 
therefore concludes that the service medical records and VA 
examination findings that there was no aggravation of the 
veteran's psychiatric disability while in service constitute 
clear and unmistakable evidence to that effect.
 
Moreover, the Board acknowledges that in service, the veteran 
was diagnosed with a personality disorder.  However, 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet.App. 510, 516 (1996).  Further, 
although there has been a diagnosis of alcohol abuse, the 
Board notes that service connection for substance abuse is 
generally not allowed by law.  See 38 U.S.C.A.  § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).   However, if the substance abuse 
was acquired as a result of a service-connected disability, 
then service-connection is available.  See Allen v. Principi, 
237 F.3d 1368 (Fed Cir. 2001).  Nevertheless, as service 
connection for an acquired psychiatric disability is denied, 
and the veteran is not service-connected for any other 
disabilities, there is no basis for awarding service 
connection for alcohol abuse. 

In sum, based on the overall record, the Board is compelled 
to conclude that the veteran's acquired psychiatric 
disability preexisted her active duty service and was not 
aggravated by her active duty service.  The record includes 
clear and unmistakable evidence supporting such a conclusion.  
Thus, service connection for acquired psychiatric disability 
is not warranted. 




ORDER

Service connection for acquired psychiatric disability is not 
warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


